ON PETITION FOR REHEARING.
On petition for rehearing it is contended that this Court failed to consider the rule or amount of recovery as expressed by this Court in the case of Wilkie v. Roberts, 91 Fla. 1064,109 So. 2d 225. This was an action by a parent to recover compensation for loss of service during minority, and expense incident to recovery. There was a complete failure to establish by competent testimony the value of the loss of services of the child during its *Page 434 
minority. It performed no service or labor that produced an income. There was nothing in the record on which the jury could form an estimate as to the value of the services of the child to its father.
In the case of Fuller v. Darnell, 100 Fla. 778, 129 So. 2d 915, 74 A.L.R. 1, there was no evidence of earnings or services of value. The basis of recovery was for pain and suffering experienced by the father because of the death of his minor child. While in the case of Miami Dairy Farms v. Tinsley, 115 Fla. 653, 155 So. 2d 850, this Court held that damages awarded parents for mental pain and suffering should be reasonable under the conditions and circumstances of each case as it arises. The statute gives parents the right to recover for loss of services until he becomes of age and for mental pain and suffering of the parent or parents of a minor child wrongfully killed.
The evidence showed the deceased was a healthy, bright colored boy who was working at his first employment when killed. It is true that he had been a bootblack for some time prior to taking up the work where killed. It seems there is sufficient testimony to sustain the finding of the jury on the question of mental pain and suffering of the parents. We feel that due consideration was given to each of the above citations presented by the able counsel for petitioner.
It is next contended that this Court failed and omitted to consider the many authorities cited in his original brief. These authorities were fully considered when the original opinion in this suit was prepared. We cannot overlook the persuasive effect thereof, but we are forced to follow the statutes controlling the case at bar, as well as the case of J. Ray Arnold Lumber Corp. v. Richardson, cited in the original opinion. *Page 435 
After a thorough and careful consideration of each point raised in the petition for a rehearing we find no just cause or reason for receding from the original opinion herein filed.
WHITFIELD, TERRELL and BUFORD, J.J., concur.